H. T. Kellogg, J.:
The employer was a New York corporation having its principal office in the city of New York. It was engaged in construction work in the State of New York and in the State of Pennsylvania. The claimant was employed as a carpenter in a building which the employer was constructing at Jefferson, Penn. While thus at work in Jefferson, Penn., he sustained an accidental injury. He thereafter entered into an agreement with his employer for the payment of compensation under the Workmen’s Compensation Law of the State of Pennsylvania. The agreement having been confirmed by the Workmen’s Compensation Board of that State, he subsequently received substantial weekly compensation thereunder for nearly one year. He then filed a claim for compensation under the Workmen’s Compensation Law of the State of New York, and obtained the award from which this appeal is taken. The award was granted solely on the theory that the contract of employment was entered into in the State of New York, whereas the undisputed facts clearly established that the contract was made in the State of Pennsylvania. The claimant, while in New York, had received a letter from a boss carpenter, engaged in work for the employer on the building in question at Jefferson, Penn., telling him that there was a job there for him, and asking him to come over with a few more men. The claimant did not respond to this letter, but, shortly after receiving it, journeyed to *508Jefferson, Penn., there entered into a written contract of employment, and, having begun work in that place for his employer, received the injuries in question. The letter which he received in New York was an incomplete and indefinite offer, the acceptance of which in New York would not have created a contract, for the offer contained no terms concerning ' compensation, hours of labor, character of work, or any other thing by which the employer would be definitely bound if there were an acceptance. Moreover, there was no overt act on the part of the claimant, unequivocally indicating an acceptance of any offer, through which claimant would be bound were the offer sufficient. He started on a journey for Jefferson, Penn., on receipt of the letter, but this may or may not have been for the purpose of accepting the indefinite offer made him. It is clear that the contract was made in Jefferson, Penn., where a written agreement was entered into between the claimant and his employer.
The award should be reversed and the claim dismissed.
All concurred, John M. Kellogg, P. J., in a memorandum.